UNITED STATES DISTRJCT COURT
SOUTHERN DISTRJCT OF NEW YORK

UNITED STATES OF AMERJCA,

            -against-                                             ORDER

AMADO DELAROSA,                                               19 Cr. 356 (PGG)

                        Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the sentencing previously scheduled for January 15,

2020 is adjourned to February 18, 2020 at 3:00 p.m. Courtroom 705 of the Thurgood Marshall

United States Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
       January '3, 2020
                                                  SO ORDERED.



                                                 Paul G. Gardephe
                                                 United States District Judge
